REASONS FOR ALLOWANCE
	
Claims 1, 2, 4-14, 18-22, and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 14, and 25.

The features as recited in independent claims 1, 14, and 25: “receiving a first input/output (IO) operation from a virtual machine, the IO operation directed to a storage address located on a physical storage device in the storage pool; 5ATTORNEY DOCKET NUMBERPatent Application P1o7537PCT-US16/478,549Confirmation No. 10756 receiving a second IO operation from the same or a different virtual machine, the IO operation directed to a storage address located on the physical storage device; adding the first and second IO operations to a device-specific storage pool for the physical storage device; merging the first and second IO operations into a merged IO operation; and sending the merged IO operation to the physical storage device,”  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 

“Comments on Statement of Reasons for Allowance.”

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/VAN H NGUYEN/Primary Examiner, Art Unit 2199